DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a purge gas recovery unit in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “purge gas recovery unit” in claim 19 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. This unit is defined as a unit capable of separating ammonia and inerts from a hydrogen gas 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udengaard et al. US 5997834, in view of Chretien US 5137547 (newly cited).
Regarding claim 21, the reference of Udengaard teaches a system comprising a first loop reactor 16 and a second loop comprising reactor 28. There is a line 18, 24, 30 that connects the first effluent to the second reactor 28 via a separator 28. The reference also teaches a second line 35, 38 that recirculates the effluent from the first reactor 16 without going thru the second reactor 28. A compressor 11 is taught where the second line ends up on the input side (See Figure and Col. 2, lines 60-Col 4. Lines 17).
The difference between the invention of Udengaard and that of claim 21 is that claim 21 requires the use of an ejector. 

At the time of invention it would have been obvious to use an ejector to pressurize the low pressure effluent gas stream in Udengaard. One would be motivated to do so in effort to raise the gas pressure in a cost effective manner. 

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt US 20060228284, in view of Primdahl et al US 5211880. 
Regarding claim 22, Schmidt teaches a method and system for making ammonia using hydrogen from a gasification process and recovering heat from ammonia synthesis to make saturated steam (Abstract). The referent fist makes hydrogen from an air separation step and a gasification process that includes a CO shift and H2 purification (See Fig. 1 and Para [0098]). The reference teaches an ammonia generator 37 that makes a condensed ammonia stream 21 and effluents 41 and 44 (See Fig. 2 and Para [0100]). The first loop is from a compressor 32 where the hydrogen and nitrogen streams 17, 20 and 40 are combined to make ammonia in reactor 34. The second loop includes the recirculation of unreacted gases 44 and the gases from the refrigeration compressor 38 (Para [0105]). The second loop is at a higher pressure because it has the additional compressor 38, considered as the compressor in the claim. The gas in the second loop is in the suction side of compressor 38 (See Fig. 2). 
Schmidt does not teach using an ejector for pumping or recirculating the second effluent portion. 
Primdahl teaches a process for the preparation of ammonia synthesis gas by steam reforming a hydrocarbon to make syngas and then converting the syngas to methanol and a nitrogen rich stream for making ammonia synthesis gas (Abstract). The reference teaches using an ejector pump to recycle streams or to circulate unreacted hydrogen streams (Col. 5 lines 1-5). 
At the time of invention it would have been obvious for a person of ordinary level of skill in the art to use an ejector pump as taught by Primdahl to recirculate the second effluent portion of Schmidt. One would be motivated to do so in an effort to pump the stream out of the first reactive step 37. 
Regarding claim 23, it would be obvious for a person of ordinary level of skill in the art to use the higher pressure make up gas 40 as motive fluid to push the lower pressure unreacted gas 44 in the system of Schmidt because it is a lower pressure. 


Allowable Subject Matter
Claims 16-18 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Schmidt US 20060228284 does not teach two separate reactive steps. The reference shows two loops however, there is no teaching or suggestion for a first and . 

Response to Arguments
Applicant’s arguments, see second paragraph on Pg. 3, filed 01/25/2021, with respect to claim 16 have been fully considered and are persuasive.  The rejection of claims 16-20 has been withdrawn. 
Applicant’s arguments, see first paragraph on Pg. 1, filed 01/25/2021, with respect to the rejection(s) of claim(s) 21 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chretien US 5137547.
Applicant's arguments filed 01/25/2021 with respect to the 112 6th rejection of claim 19, have been fully considered but they are not persuasive. Applicant argues that a person of ordinary level of skill in the art would understand by googling the concept of “purge gas recovery unit”. However, the “unit” is still a black box recitation lacking sufficient definition. The contention that a person of ordinary skill can determine the meaning by googling, does not clear up the issue of what the metes and bounds of the term in the claim are. A person of ordinary level of skill would not be able to ascertain what is included or what specifically is excluded in the scope of this term or what the claim encompasses. 
Applicant's arguments filed 01/25/2021 with respect to the rejection of claim 22, have been fully considered but they are not persuasive. Applicant presents the same . 
Applicant further argues that the Primdhal reference teaches an ejector pump is used between the methanol converter and methanol cracker and not to accelerate components related to the ammonia synthesis process. However, the reference still provides motivation to a person of ordinary level of skill in the art to use a high pressure stream to accelerate a low pressure stream. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857.  The examiner can normally be reached on M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SYED T IQBAL/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736